UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 7, 2011 LIN TV Corp. (Exact Name of Registrant as Specified in Charter) Delaware 001-31311 05-0501252 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One West Exchange Street, Suite5A, Providence, Rhode Island 02903 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (401)454-2880 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 RegulationFD Disclosure. On November7, 2011,LIN TV Corp.issued a press release announcing that its Board of Directors had authorized a stock repurchase program of up to $25million in shares of its class A common stock, par value $.01 per share. Repurchases of shares can be made from time to time in open market purchases, in privately negotiated transactions or pursuant to a Rule 10b5-1 plan. The stock repurchase program may continue for a period of up to 12months. A copy of the press release announcing the stock repurchase program is attached hereto as Exhibit99.2 and is incorporated by reference herein. The information in this Item7.01, including Exhibit99.1, is being furnished pursuant to Item 7.01 and shall not be deemed “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liabilities of that Section, and such information shall not be deemed incorporated by reference in any filing under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release issued by LIN TV Corp. dated November 7, 2011 announcing its adoption of a stock repurchase program. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIN TV Corp. Date:November 7, 2011 By:/s/ Nicholas N. Mohamed Name:Nicholas N. Mohamed Title:Vice President, Controller Exhibit Index Exhibit No.
